Title: To George Washington from Thomas Jefferson, 7 November 1793
From: Jefferson, Thomas
To: Washington, George


          
            [7 November 1793]
          
          Mr Smith supposes the bill he incloses must be laid before Congress. on a former suggestion of the same kind Th: J. being able to
            find nothing which rendered it necessary, consulted the Attorney General, who was of
            opinion it was not necessary, but promised make more diligent enquiry. the result will now be asked of him by Th: J.
        